Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on May 17, 2022 in response to the Office action (OA) mailed on December 17, 2021 (“the previous OA”) have been fully considered.  
Support for amendment to claim 30 can be found e.g. in paragraph 0121 at lines 1-3 of the specification. 
In view of applicant’s amendment to claim 30, the rejection of claims 30, 33-35, 38, 39-41, 43, 44, and 45 under 35 USC 102(a)(1)/103 over Oonishi et al. (US 20110210455 A1), as set forth in the previous OA is withdrawn. 
In view of applicant’s new claim 30, a new rejection under 35 USC 112(a) is made. 

Allowable Subject Matter
Claims 30, 33-35, 37-47, and 59 are allowed. 

 The closest prior art to independent claim 30 is Oonishi et al. (US 20110210455 A1). 
As to claim 30 limitations of first adhesive sheet, second adhesive sheet, first separator, second separator, first adhesive layer, and second adhesive layer, Oonishi discloses a die bond film 10 (adhesive sheet set) comprising a first adhesive layer 1 (second adhesive layer of claim 30) and the second adhesive layer 2 (first adhesive layer of claim 30) that are in direct contact with each other (Figure 1, 0051).  Furthermore, Oonishi discloses a release treatment film A (second separator) is laminated to the first adhesive layer and a release treatment film B (first separator) is laminated to the second adhesive layer (first adhesive layer) (0164).  Accordingly, Oonishi suggests claimed first adhesive sheet and the second adhesive sheet.  

As to claim 30, the difference between the claimed invention and the prior art of Oonishi is that Oonishi is silent as to disclosing “among the first adhesive layer and the second adhesive layer, a curable component that is capable of being cured by the reactivity imparting component is only provided in the first adhesive layer”, and “among the first adhesive layer and the second adhesive layer, a tack force of one adhesive layer is more than a tack force of the another adhesive layer.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 60, it is submitted that is claim is not supported by the specification as originally filled.  Applicant points to paragraphs 0019, 0024, 0063, 0106, and 0121 of the specification for support for claims amendment.  Page 9 of the amendment. However, it is respectfully submitted that the aforementioned paragraphs do not provide support for claim 60.  For example, while paragraph 0019 of the specification discloses room temperature curing of adhesive, this paragraph does not provide support for claiming that the curable component is configured to be cured by the reactivity imparting component contacting the curable component at room temperature. 

   




adhesive tape (adhesive tape) including a support base member having a hand 

Response to Arguments

Applicant’s arguments submitted on May 17, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
August 16, 2022